Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 5/12/2022.
  Claims 1 - 20 are rejected. 
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as explained below. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patent Analysis of Instant application 17,742,865 and US Patent 11,386,204.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,386,204. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the U.S. Patent 11,386,204.
This is a non-statutory double patenting rejection. The assignee of the application and the patent is the same.
Exemplary claim 1 with the substantive differences between the conflicting claim 1 identified in bold / underlined is outlined below in the following comparison table.

Claim Comparison Table   
Instant Application
17,742,865
US Patent 
11,386,204
1. An apparatus, comprising: 

          a plurality of reconfigurable circuits; 
a security circuit coupled to the plurality of reconfigurable circuits, the security circuit to comprise an intrusion detection system (IDS) arranged to: 

        monitor a first reconfigurable circuit of the plurality of reconfigurable circuits for an anomaly, the first reconfigurable circuit designated as a primary circuit; and 

determine whether an anomaly has been detected based on anomaly fingerprints; and 

a reconfiguration circuit coupled to the security circuit and the plurality of reconfigurable circuits, the reconfiguration circuit arranged to: disconnect the first reconfigurable circuit from a bus responsive to a determination that an anomaly has been detected to quarantine the first reconfigurable circuit; 
connect a second reconfigurable circuit of the plurality of reconfigurable circuits to the bus, the second reconfiguration circuit designated as a redundant circuit; and designate the second reconfigurable circuit as the primary circuit.
1. A apparatus for a safety critical electronic control unit, comprising: 
     a plurality of reconfigurable circuits; a security circuit coupled to the plurality of reconfigurable circuits, the security circuit arranged to: 
     monitor a first reconfigurable circuit of the plurality of reconfigurable circuits for an anomaly, the first reconfigurable circuit designated as a primary circuit, and determine whether an anomaly has been detected; and 
     a reconfiguration circuit coupled to the security circuit and the plurality of reconfigurable circuits, the reconfiguration circuit arranged to: 
    disconnect the first reconfigurable circuit from a bus responsive to a determination that an anomaly has been detected to quarantine the first reconfigurable circuit, connect a second reconfigurable circuit of the plurality of reconfigurable circuits to the bus, the second reconfiguration circuit designated as a redundant circuit, designate the second reconfigurable circuit as the primary circuit, refurbish the first reconfigurable circuit to a default state, and designate the first reconfigurable circuit as the redundant circuit.





Claim 1 and independent claim(s) of the instant application is broader in all respects than conflicting claim 1 and independent claim(s) of Patent No. U.S. Patent 11,386,204.  It is clear that all the elements of independent claims of the instant application are to be found in the patent of independent claims. The difference between the instant application claims and claims of patent claims lies in the fact that the patented claim includes more elements and is thus more specific. 
For example, in the instant application claim 1 recites “ intrusion detection system with reconfigurable circuit(s) to detect anomaly and connect second circuit as primary circuit and disconnect and quarantine the first circuit along with other steps” similarly in the patent claim 1 the ‘all steps of instant application claim 1 along with ‘refurbish the first reconfigurable circuit to a default state, and designate the first reconfigurable circuit as the redundant circuit and other steps’. Thus, claim 1 and independent claim(s) of instant application are broader.
The pending claims of the instant application are generic to the species of patent
‘204. Thus, the generic invention is ‘anticipated’ by the species of the patented invention and the instant application claims are generic to the species of invention covered by the patent claim. Therefore, they are not patentably distinct from each other.
This is non-statutory obvious type double patenting rejection since the conflicting claims have been patented.  
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is non-statutory obvious type double patenting rejection.  

			             Examiner Notes 
Examiner notes that claims 3, 10, 17 are objected as they overcome prior art rejection, however they are rejected under Double Patent rejection. 
Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under prior art rejection USC 103. 
Examiner notes that filing of eTD will overcome DP rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2021/0203682 to Bajpai et al. (hereinafter known as “Bajpai”) and in view of U.S. Publication 2020/0204395 to Takahashi et al. (hereinafter known as “Takahashi”).

As per claim 1 Bajpai teaches, an apparatus, comprising: a plurality of reconfigurable circuits; a security circuit coupled to the plurality of reconfigurable circuits, the security circuit to comprise an intrusion detection system (IDS) arranged to: 
monitor a first reconfigurable circuit of the plurality of reconfigurable circuits for an anomaly, the first reconfigurable circuit designated as a primary circuit (Bajpai Fig 1B and 3 para 54-56 and 85-86, 123-125); and 
determine whether an anomaly has been detected based on anomaly fingerprints (Bajpai Fig 7 element 740 760 para 173-175); and 
disconnect the first reconfigurable circuit from a bus responsive to a determination that an anomaly has been detected to quarantine the first reconfigurable circuit (Bajpai para 121, 123-125); 
connect a second reconfigurable circuit of the plurality of reconfigurable circuits to the bus, the second reconfiguration circuit designated as a redundant circuit; and designate the second reconfigurable circuit as the primary circuit (Bajpai - para 121, 123-125 teaches removal of ECU identifier and replacing with healthy ECU identifier).
Bajpai does not teach however Takahashi teaches, 
a reconfiguration circuit coupled to the security circuit and the plurality of reconfigurable circuits (Takahashi Fig 2 and 3 para 76, 79 further Takahashi para 79 and 89 also teach disconnection of first ECU when detected by network attack).  
Bajpai teaches cybersecurity on controller area network (CAN) in vehicle with detection of unauthorized messages in the system on ECU electronic control unit with pattern matching (abstract). Bajpai does not teach however Takahashi teaches plurality of circuits (Takahashi Fig 1-3). 
Bajpai and Takahashi are analogous art because they both are from area of vehicle security. At the time of invention it would have been obvious to one of ordinary skill in the art, having the teachings of Bajpai – Takahashi before him or her, to combine teachings of Bajpai’s teaching of detection of unauthorized messages in vehicle system with Takahashi’s teaching of muliptle ECU’s in vehicle system. Motivation to combine would be to prevent unauthorized messages in vehicle system to control automobile unauthorizedly (Takahashi para 7). 

As per claim 2 Bajpai – Takahashi teaches, the apparatus of claim 1, the reconfiguration circuit arranged to update a default state for the first reconfigurable circuit (Bajpai para 128). 
As per claim 4 Bajpai – Takahashi teaches, the apparatus of claim 1, the security circuit arranged to monitor the second reconfigurable circuit of the plurality of reconfigurable circuits for an anomaly (Bajpai para 129). 
As per claim 5 Bajpai – Takahashi teaches, the apparatus of claim 1, wherein the bus is for an in-vehicle network (IVN), the bus to comprise a CAN bus, a FlexRay bus, a CAN FD bus, an automotive ethernet bus, or a local interconnected network (LIN) bus (Bajpai para 129). 
As per claim 6 Bajpai – Takahashi teaches, the apparatus of claim 1, wherein the plurality of reconfigurable circuits, the security circuit and the reconfiguration circuit are for a safety critical electronic control unit (ECU) coupled to an in-vehicle network (IVN) (Bajpai para 57), and wherein the IVN is part of an autonomous vehicle (Bajpai para 11).
As per claim 7 Bajpai – Takahashi teaches, the apparatus of claim 1, wherein the plurality of reconfigurable circuits, the security circuit and the reconfiguration circuit are for a safety critical electronic control unit (ECU) coupled to an in-vehicle network (IVN), wherein the safety critical ECU comprises a lane keeping ECU or an assisted braking ECU (Bajpai para 3, 9 and 101), and wherein the IVN is part of an autonomous vehicle (Bajpai para 11).
Claim 8
Claim 8 is rejected in accordance of claim 1.
Claim 9
Claim 9 is rejected in accordance of claim 2.
Claim 11
Claim 11 is rejected in accordance of claim 4.
Claim 12
Claim 12 is rejected in accordance of claim 5.
Claim 13
Claim 13 is rejected in accordance of claim 6.
As per claim 14 Bajpai – Takahashi teaches, the system of claim 8, wherein the safety critical ECU comprises a lane keeping ECU or an assisted braking ECU (Bajpai para 3 teaches BCM module Brake control module).
Claim 15
Claim 15 is rejected in accordance of claim 1.
Claim 16
Claim 16 is rejected in accordance of claim 2.
Claim 18
Claim 18 is rejected in accordance of claim 4.
Claim 19
Claim 19 is rejected in accordance of claim 6.
Claim 20
Claim 20 is rejected in accordance of claim 7.

Prior Art of Record
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bajpai et al US Publication 2021/0203682 
Takahashi et al US Publication 2020/0204395
Tsurumi et al US Patent 11,190,533
Torisaki et al US Patent 11,363,045
Srinivasan et al US Patent 10,825,266
Everett et al US Publication 8,892,451

                                       		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431